UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-1286


GERALDINE M. JONES,

                  Plaintiff - Appellant,

          v.

FOOD EMPLOYERS LABOR RELATIONS ASSOCIATION AND UNITED FOOD
AND COMMERCIAL WORKERS PENSION FUND PLAN,

                  Defendant – Appellee,

          and

KAREN STAFFORD,

                  Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:12-
cv-00891-PWG)


Submitted:   December 22, 2014               Decided:      January 7, 2015


Before FLOYD and      THACKER,   Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Geraldine M. Jones, Appellant Pro Se. Laura O. Aradi, Sharon
McNeilly Goodman, Barry Steven Slevin, SLEVIN & HART, PC,
Washington, D.C., for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Geraldine M. Jones appeals the district court’s orders

dismissing all but one of her claims in her civil complaint and

granting summary judgment to Appellee on her remaining claim. *

We   have   reviewed   the    record    and   find   no     reversible    error.

Accordingly, we affirm.          Jones v. Food Emp’rs Labor Relations

Ass’n & United Food & Commercial Workers Pension Fund Plan, No.

8:12-cv-00891-PWG (D. Md. Nov. 21, 2012 & Feb 20, 2014).                     We

dispense    with    oral     argument   because      the    facts   and   legal

contentions   are   adequately     presented    in    the    materials    before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




      *
       We previously remanded this case to the district court for
the limited purpose of determining whether Jones was entitled to
have her time to file an appeal reopened under Rule 4(a)(6) of
the Federal Rules of Appellate Procedure.     The district court
determined that Jones was entitled to a reopening of the appeal
period and an extension of the appeal period under Rule 4(a)(5).
Accordingly, we deny Appellee’s motion to dismiss the appeal as
untimely.



                                        3